Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 2/11/21 do not overcome the rejections set forth in the office action mailed 11/13/20, which are maintained below. The discussion of the rejections, particularly the Rossi reference, has been updated in light of the amendments. New grounds of rejection are also set forth below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.

Claim Rejections - 35 USC § 103
Claims 1-15, 17, 19-20, 23-24, 26, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S. Pat. No. 4,826,615) in view of Watts (U.S. Pat. No. 5,646,099)
In column 4 lines 8-15 Rossi discloses a lubricating composition comprising a major amount of an oil of lubricating viscosity, as recited in component (a) of claim 1, 
In column 9 lines 62-63 Rossi discloses that the carboxy containing monomer can be maleic anhydride, meeting the limitations of the carboxylic acid anhydride of claims 2-3. Styrene meets the limitations of the vinyl aromatic monomer of claim 4. The styrene-maleic anhydride copolymers meets the limitations of claim 5. In column 16 lines 52-54 (Example 1) Rossi discloses a copolymer having a maleic anhydride to styrene mole ratio of 1:1, within the range recited in claim 6, and in column 9 lines 61-63 discloses that most preferably equal molar amounts of styrene and maleic anhydride 
From column 7 line 60 through column 8 line 14 Rossi discloses that the interpolymer is derived using alcohol mixtures containing 70 to 100 mole% of alcohols having 8 to 24 carbon atoms, within the ranges recited in claims 8-9, and overlapping the range of carbon atoms recited in claim 10. In column 9 lines 36-43 Rossi discloses that 5 to 25% of the free carboxyl groups on the interpolymer are neutralized by the nitrogen-containing compound, within the range recited in claim 11. In column 9 lines 34-35 Rossi discloses that N-aminopropylmorpholine, meeting the limitations of the aminopropylmorpholine of claim 12, is among the most preferred polyamino reactants. The nitrogen content of 0.15 to 0.4% by weight disclosed in column 8 lines 32-33 of Rossi falls within the range recited in claim 13 and encompasses the range recited in claim 14.  From column 9 line 65 through column 10 line 2 Rossi discloses that the interpolymer comprises less than 0.3 mole of additional (“miscellaneous”) monomers per mole of styrene or carboxy containing monomers, whichever is employed in the lower amount. When styrene and the carboxy containing monomer are used in a 1:1 mole ratio, they therefore make up at least about 87% ((1+1)/(1+1+0.3)) of the units in the backbone of the interpolymer, encompassing the range recited in claim 15. The esterified interpolymer does not require any units derived from (meth)acrylic acid, meeting the limitations of claim 23. 
In column 14 lines 20-25 Rossi discloses that the compositions comprising the dual additive combination include hydraulic fluids, as recited in claims 1 and 17. In column 13 lines 44-49 Rossi discloses that the esterified interpolymer (Component A) is 
i) Rossi discloses in column 10 lines 11-14 that the interpolymer has a number average molecular weight of 25,000 to 70,000, but does not disclose the weight average molecular weight of the interpolymer. This relates to claims 1 and 7.
ii) Rossi does not specifically disclose compositions comprising the esterified nitrogen-containing interpolymer in an amount within the ranges recited in amended claim 1 and newly added claim 34.
With respect to i), in column 4 lines 1-25 Watts discloses esterified styrene-maleic anhydride copolymers useful as viscosity index improvers and flow improvers, and discloses that they have a weight average molecular weight of no greater than 500,000. Since the weight average molecular weight must be at least as high the number average molecular weight, the weight average molecular weight of the interpolymer of Rossi, when prepared according to the teaching of Watts, will range from 25,000 to 500,000, overlapping the range recited in component (b) of claims 1 and 30.

With respect to ii), in column 13 lines 41-49 Rossi broadly teaches that the amount of Component A of Rossi is selected in accordance with the desired low and high temperature viscosity index properties, and that “any effective amount” of Component A can be employed. It is therefore the examiner’s position that the concentration of the esterified interpolymer is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It therefore also would have been within the scope of ordinary skill in the art to optimize the concentration of the esterified interpolymer in the composition of Rossi in order to arrive at the ranges recited in claims 1 and 34.
In light of the above, claims 1-15, 17, 19-20, 23-24, 26, and 34 are rendered obvious by Rossi and Watts.

Claims 22 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Watts as applied to claims 1-15, 17, 19-20, 24, 26, and 34 above, and further in view of Clason (U.S. PG No. 2005/0209112).
The discussion of Rossi and Watts in paragraph 4 above is incorporated here by reference. Rossi and Watts discuses a composition useful as a hydraulic fluid and 
In paragraphs 19-23 Clason discloses a method for lubricating a vehicle hydraulic system comprising employing a lubricating composition containing a substantially nitrogen-free dispersant. In paragraph 40 Clason discloses that the composition comprises 35 ppm or less of nitrogen derived from the dispersant. The use of the substantially nitrogen-free dispersant of Clason as the dispersant in the composition of Rossi and Watts therefore meets the limitations of claim 22. In paragraph 99 Clason discloses that the hydraulic system can be a hydrostatic transmission, where the hydraulic fluid is pressurized, as recited in claim 30, and comprises a pump, a motor, and transmission equipment, meeting the limitations of claim 31. It is noted that Clason also discloses in paragraphs 53-59 that Clason discloses the inclusion of a zinc dialkyldithiophosphate in the lubricating composition, in amounts overlapping the range recited for component (c) of claim 30. The use of the hydraulic fluid of Rossi, Watts, and Clason in the method and hydraulic system of Clason therefore also meets the limitations of claims 30-31.
. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Watts as applied to claims 1-15, 17, 19-20, 24, 26, and 34 above, and further in view of Neveu (U.S. PG Pub. No. 2008/0302422).
The discussion of Rossi in view of Watts in paragraph 4 above is incorporated here by reference. Rossi and Watts disclose a hydraulic fluid composition meeting the limitations of claim 1, but do not specifically disclose the viscosity of the composition at 40° C.
In paragraphs 1 and 28 Neveu discloses hydraulic fluids having a high viscosity index. In paragraph 161 Neveu discloses that the hydraulic fluid preferably has a viscosity of 22 to 100 mm2/s at 40° C, encompassing the range recited in newly added claim 33. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Formulating the hydraulic fluid 
It would have been obvious to one of ordinary skill in the art to formulate the hydraulic fluid composition of Rossi and Watts to have the viscosity taught by Neveu, as Neveu teaches that it is a preferred viscosity for a hydraulic fluid having a high viscosity index.

	
Claims 1-15, 17, 19, 22-24, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (U.S. Pat. No. 5,399,275) in view of Visger (U.S. PG Pub. No. 2009/0305923).
From column 1 line 65 through column 2 line 18 Lange discloses a viscosity index improving composition comprising a triglyceride oil, meeting the limitations of the oil of lubricating viscosity of claim 1, and at least one mixed ester of a carboxy-containing interpolymer. In column 4 lines 15-39 Lange discloses that the carboxy-containing interpolymer comprises a nitrogen-containing mixed ester derived from at least two monomers, where one monomer can be styrene, meeting the limitations of the vinyl aromatic monomer of component (b) of claims 1 and 4-5, and the other monomer can be a carboxylic or dicarboxylic acid or anhydride, meeting the limitations of the carboxylic acid-derived monomer of claim 1. In column 8 lines 1-4 Lange discloses that the acids or anhydrides can be maleic anhydride or itaconic anhydride, meeting the limitations of claims 2-3 and 5. In column 8 lines 7-8 Lange discloses that equal molar amounts of styrene and maleic anhydride are used, within the range recited in claim 6.  
8 to C24 alcohols falling within the scope of claim 8, and overlapping the range of carbon atoms recited in claim 10, and also discloses in column 9 lines 41-46 that the relatively high molecular weight alcohol is used in a greater amount than the relatively low molecular weight alcohol, thus indicating that the majority of the alcohols will be C8 or higher, as recited in claim 9, and that the weight percentage of the higher molecular weight alcohols will overlap the range recited in claim 17. In column 4 lines 36-39 Lange discloses that the nitrogen-containing (“carbonyl-polyamino”) group is present on 0.1 to 15% of the pendant groups, overlapping the range recited in claim 11. The mole percentage of the nitrogen-containing group also implies that the nitrogen content of the interpolymer of Lange overlaps the ranges recited in claims 1, 7, and 13-14. In column 7 lines 50-52 Lange discloses that a preferred polyamino compound for introducing nitrogen into the esterified interpolymer is aminopropylmorpholine, as recited in claims 12 and 17. The backbone of the interpolymer of Lange does not require a comonomer and therefore meets the limitations of claim 15.
In the tables in column 2 Lange discloses that the mixed ester is most preferably present in an amount of 5 to 20% by weight of the overall composition. In Table I (columns 23-24) Lange indicates that the mixed ester additive can consist entirely of component (B)(1), which is the esterified interpolymer of Lange corresponding to the claimed esterified interpolymer, indicating that (B)(1) of Lange can be present in an 
The difference between Lange and the currently presented claims is that Lange does not specifically disclose the nitrogen content of the esterified interpolymer, and does not specifically disclose the weight average molecular weight of the esterified interpolymer.
In paragraph 7 Visger discloses a nitrogen-functionalized esterified interpolymer corresponding to that of Lange. In paragraph 30 Visger discloses that the weight average molecular weight of the interpolymer can be 40,000 to 130,000, overlapping the range recited in claim 1. Preparing the nitrogen-containing esterified interpolymer of Lange to have the weight average molecular weight disclosed by Visger therefore forms a composition meeting the limitations of claims 1-15, 17, 19, 22-24, and 34.
It would have been obvious to one of ordinary skill in the art to prepare the nitrogen-containing esterified interpolymer of Lange to have the weight average molecular weight disclosed by Visger, since Visger teaches that it is a suitable weight average molecular weight for a viscosity improving nitrogen-containing esterified interpolymer.

Response to Arguments
Applicant's arguments filed 2/11/21 have been fully considered but they are not persuasive. While the examiner agrees that the “about 2.5%” upper endpoint of the range disclosed by Rossi does not overlap the narrowed concentration ranges recited in the amended claims, as discussed in the rejection, Rossi also discloses that “any effective amount” of the nitrogen-containing esterified interpolymer can be utilized, and it therefore would have been within the scope of ordinary skill in the art to optimize the concentration of the nitrogen-containing esterified interpolymer. Applicant argues that the focus of Rossi is on automatic transmission fluids, but as discussed in the rejection Rossi also discloses hydraulic fluids, and applicant does not provide any reasoning as to why the concentration of nitrogen-containing esterified interpolymer is not a result-effective variable, or why one of ordinary skill in the art would not have been motivated to optimize the concentration of the nitrogen-containing esterified interpolymer in the hydraulic fluid of Rossi in order to arrive at an amount providing the required low and high temperature viscosity, as disclosed in column 13 lines 41-45.
Applicant argues that Watts is directed to synthetic automatic transmission fluids rather than hydraulic fluids. The examiner maintains the positions taken in previous office actions and the rejection that Watts teaches that it is a suitable molecular weight for an esterified styrene-maleic anhydride copolymer useful as a viscosity index improver for lubricating compositions. Lubricant additives often find use in compositions intended for different uses, and applicant has not provided any evidence or reasoning that the molecular weight range of a styrene-maleic anhydride copolymer viscosity index 
If applicant finds the above arguments regarding Rossi and Watts unpersuasive, it is noted that the newly applied Lange reference discloses compositions which most preferably comprise the nitrogen-containing esterified interpolymer in an amount of 5 to 20% by weight, and the combination of the Lange and Visger reference teaches the claimed weight average molecular weight.
Applicant argues that Rossi only discloses zinc dithiophosphate in the context of automatic transmission fluids. However, as discussed in paragraph 5 above, Clason also discloses that inclusion of ZDDP in a hydraulic fluid in amounts overlapping the range recited in claim 30.
Applicant asserts that the properties of the sample compositions produce unexpectedly superior results in avoiding foaming problems while having good water demulsification properties and improving deposit control. In order to successfully overcome a prima facie case of obviousness, applicant must demonstrate unexpected results commensurate in scope with the claims. See MPEP 716.02(d). In this case, the inventive examples contain from 3.97 to 4.4% by weight of the claimed interpolymer (noting that polymer D in Table 4 of the specification has a nitrogen content outside the claimed range), while the claims allow for any amount of at least 3.4% by weight with no upper bound. The inventive examples use specific styrene-maleic anhydride-based interpolymers, while the claims recite broad class of interpolymers derived from broad classes of monomers and comprising any type of nitrogen functionality. The inventive examples also comprise a specific base oil blend, while the claims allow for any amount 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771